Grant, J.
(after stating the facts). Two defenses; are interposed:
1. That the account sued upon was not a partnership debt-
2. That plaintiff cannot maintain the action, because he was not a party to the agreement between Pinch and Robinson when the partnership was dissolved.
We think there is testimony tending to show that it was a partnership account. That was the only question submitted to the jury, and they have settled it in favor of the plaintiff.
Defendant was liable as a member of the firm, and no-doubt could arise as to plaintiff’s right to recover as against the members of the firm. The declaration in*187formed him of the nature of the claim, and he could only take advantage of the nonjoinder of his partner as defendant by a plea in abatement. Story, Partn. §§ 241 (note), 455; Slutts v. Chafee, 48 Wis. 617 (4 N. W. 763); Hardy v. Cheney, 42 Vt. 417; 15 Enc. Pl. & Prac. 894.
Judgment affirmed.
The other Justices concurred.